Citation Nr: 18100246
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 12-36 017
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a rating in excess of 30 percent for a left shoulder separation is denied.  
FINDINGS OF FACT
1.  The Veteran is right-hand dominant.
2.  The Veterans left shoulder separation is manifested by limitation of motion to 25 degrees from the side without ankylosis, malunion of the humerus, recurrent dislocation at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus or loss of head of the humerus.
CONCLUSION OF LAW
The criteria for a rating in excess of 30 percent for a left shoulder separation have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 4.1-4.14,  4.71a, Diagnostic Code 5201 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran served on active duty from December 1987 to November 1991 and November 1992 to January 1995, to include service in the Southwest Asia Theater of Operations.  
In July 2017 the Board remanded the issue on appeal for additional development and a new VA examination.  The issue has now been returned to the Board for appellate review.
In December 2017, the agency of original jurisdiction (AOJ) awarded a separate 20 percent rating for left shoulder instability, effective October 6, 2017.  The Veteran has not appealed this determination.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  
Disabilities of the shoulder are rated under 38 C.F.R. § 4.71a , Diagnostic Codes 5200 through 5203 and include ratings based on limitation of motion.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant; his left shoulder is his minor shoulder for rating purposes.
Under Diagnostic Code 5201, minor shoulder limitation of motion of the arm to shoulder level or to midway between side and shoulder level warrants a 20 percent rating.  Limitation of motion of the arm to 25 degrees or less from the side warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  However, the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion of the shoulder joint.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.
During the March 2010, August 2014 and March 2017 VA examinations the Veterans shoulder was manifested by instability, pain, stiffness, weakness, incoordination, feelings of giving way, tenderness, and guarding of movement.  Range of motion was limited to, at most, 10 degrees in flexion and 15 degrees in abduction and there was no ankylosis.  The examiners reported that the Veteran would have difficulty with lifting, carrying, any overhead work, reaching, and the Veteran would have limited use in all areas.  The Veteran reported that he is unable to lift his arms above head level without dislocating his shoulders and that he cannot carry anything over five pounds without exacerbating shoulder pain.  He described his flare-ups as dislocating, swelling, and locking.  
During the March 2017 examination, the Veteran was able to perform repetitive use testing with at least three repetitions and the examiner reported there was no additional loss of function or range of motion after three repetitions.  The examiner reported that the Veteran was not being examined immediately after repetitive use over time and that the examination was neither medically consistent nor inconsistent with the Veterans statements describing functional loss with repetitive use over time.  The examiner reported that pain and weakness significantly limit functional ability with repeated use over time, but he was unable to describe in terms of range of motion.  The examiner reported frequent episodes of recurrent dislocation of the glenohumeral joint and guarding of movement only at shoulder level.  He reported that the Veteran does not have loss of head, nonunion, or fibrous union of the humerus and that the Veteran does not have malunion of the humerus with moderate or marked deformity.  Treatment records throughout the period on appeal reflect symptoms consistent with those noted upon examination.
The 30 percent rating in effect is the highest schedular rating that can be assigned for a non-dominant shoulder disability, and thus, a higher rating under Diagnostic Code 5201 is not possible.  38 C.F.R. § 4.71a , Diagnostic Code 5201.
The Board has also considered whether higher ratings could be assigned under Diagnostic Codes 5200 and 5202.  In addition to the medical evidence the Board considered the Veterans statements that he cannot lift his left shoulder more than 10 to 15 percent from his body( See December 2012 VA Form 9), that he cannot carry more than 5 pounds, and that he is unable to raise his arms overhead without dislocating his shoulders.  However, the Board finds that there is no evidence of ankylosis of the Veterans left shoulder and there is no evidence, showing fibrous union of the humerus, or nonunion or loss of head of the humerus.  38 C.F.R. § 4.71a.
The Board notes that, in its March 2018 Informal Hearing Presentation, the Veterans representative argued that the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as Deluca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) apply to this case.  Specifically, they argue that the Veterans functional impairments of recurring pain and shoulder dislocation are consistent with a 40 percent rating.  The Veterans representative is correct that functional impairments such as pain may warrant a higher rating based on range of motion under 38 C.F.R. §§ 4.40 and 4.45; however, the Veteran is currently in receipt of the highest schedular rating based on shoulder limitation of motion in the minor extremity.   A 40 percent rating is warranted for limitation of shoulder motion to 25 degrees from the side in the major extremity.  Here, the Veteran is right handed and his left shoulder separation impacts his minor extremity.  This argument is therefore without merit.


As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

